Citation Nr: 0904747	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent for the period from 
January 27, 2006 to November 5, 2006.

2.  Entitlement to an evaluation for PTSD in excess of 70 
percent for the period beginning November 6, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Marine 
Corps between May 1962 and September 1966, to include a tour 
of combat in Vietnam.

By way of a September 2003 decision, the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded service connection for PTSD 
with a 30 percent rating effective April 1, 2003.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 2006 decision by the Philadelphia RO 
which continued the 30 percent evaluation for PTSD.  

In September 2006, the RO increased the Veteran's evaluation 
for post-traumatic stress disorder (PTSD) from 30 percent to 
50 percent evaluation, effective January 27, 2006, the date 
the claim for an increased evaluation was received by the RO.  
In December 2006, the RO again increased the Veteran's 
evaluation, from 50 percent to 70 percent, effective November 
6, 2006.  The Veteran, through his representative, has 
indicated his desire to continue the appeal.

The Veteran requested a hearing before a Decision Review 
Officer in September 2006.  A hearing was scheduled for 
January 2008, but prior to the hearing, the Veteran withdrew 
his request.

The Veteran filed a claim for individual unemployability 
based on total disability (TDIU) following the December 2006 
grant of a 70 percent PTSD evaluation, effective November 6, 
2006.  The TDIU claim was granted, effective November 6, 
2006.  

The Board notes that the decision section of the June 2008 
Supplemental Statement of the Case (SSOC) indicates that 
"[e]valuation of service connected post traumatic stress 
disorder currently evaluated as 50 percent disabling is 
continued."  At the time of the SSOC, the Veteran's PTSD had 
been evaluated at 70 percent since November 6, 2006.  A 
November 2008 SSOC attempted to correct the mistake, 
recognizing that the June 2008 SSOC "was in error as the 
issue on appeal is the evaluation of 50 percent from January 
27, 2006, and 70 percent from November 6, 2006."  Despite 
this attempt to clarify the Veteran's evaluation, the 
decision formulated in the SSOC included the statement, 
"[e]valuation of service connected post traumatic stress 
disorder currently evaluated as 50 percent disabling is 
continued."  It is not apparent to the Board why the 
Veteran's evaluation has twice been mischaracterized.  
Regardless, the Veteran's appeal began with his January 27, 
2006 claim for increase.  Disability due to PTSD has been 
rated 50 percent from January 27, 2006, and 70 percent from 
November 6, 2006.  The Board will consider whether a higher 
rating is warranted at any point from January 26, 2006 
onward.
 

FINDINGS OF FACT

1.  During the period from January 27, 2006 to November 5, 
2006, the Veteran experienced impairment with the ability to 
work, as well as difficulty in family and social 
environments.  His PTSD was manifested by depression, 
flashbacks, nightmares, and occasional anger; he experienced 
painful memories of Vietnam, and did not like to be in 
crowded places.  His mood was depressed and his affect was 
sad.  

2.  For the period beginning November 6, 2006, the Veteran 
has continued to experience impairment with his ability to 
work and difficulty in family and social environments.  The 
Veteran experiences depression, flashbacks and nightmares 
concerning his experience in Vietnam, and occasional anger.  
He has become less social, and continues to avoid crowds.  
His mood is depressed, and his affect is sad.

3.  Over the course of the entire appeal period, disability 
due to PTSD has not caused total occupational and social 
impairment, due to symptoms including gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation of 70 
percent, and no higher, for PTSD are met, beginning January 
27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for assignment of an evaluation in excess of 
70 percent for PTSD since November 6, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA fully complied with the notice requirements of the VCAA 
through letters to the Veteran in February 2006 and March 
2008.  The Veteran was informed of the evidence necessary to 
support his claims, including evidence then of record and 
evidence that was still needed.  VA provided examples of the 
type of evidence that could prove his claims, and informed 
the Veteran as to what portion of the information and 
evidence VA was responsible for providing, and the evidence 
that he should provide.  As required in increased rating 
claims, the Veteran was informed of the necessity to provide 
information demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, the Veteran was 
informed that the disability rating would be determined by 
the application of a ratings schedule, and that PTSD is 
evaluated by consideration of evidence relating to 
occupational and social impairment.  The notice provided by 
VA was fully compliant with the VCAA; it was in a form that 
enabled the claimant to understand the process, the 
information needed, and who was responsible for obtaining the 
information.  Following the March 2008 letter to the Veteran, 
the claim was readjudicated by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and progress reports from the 
Philadelphia, Pennsylvania, VA Medical Center (VAMC).  The 
Veteran submitted statements supporting his claim, and VA 
received treatment reports from Family Psychological 
Services, Incorporated (FPS) dated October 2006 and January 
2008 addressing his condition.  VA sent requests to FPS in 
September and October 2008 seeking additional records, and 
obtained a third report from FPS dated September 2008.  The 
appellant was afforded VA medical examinations in March 2006, 
November 2006, and January 2008.  VA scheduled a hearing in 
January 2008 at the Veteran's request, but the Veteran 
withdrew his request for a hearing.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.

Increased Rating for PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has 
assigned staged ratings, and the Board has considered the 
assigned evaluations, as well as the effective dates, for 
each stage.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is not expected that all cases will show all of 
the findings specified by the rating schedule.  38 C.F.R. 
§ 4.21.

As noted above, the decision on appeal stemmed from the 
Veteran's January 27, 2006 claim for increase.  Disability 
due to PTSD has been rated 50 percent from January 27, 2006, 
and 70 percent from November 6, 2006.  The Board will 
consider whether a higher rating is warranted at any point 
from January 27, 2006 onward.    

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  For the PTSD evaluation to increase, the 
Veteran would have to demonstrate one of the following levels 
of occupational and social impairment: 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

For the Period from January 27, 2006 to November 5, 2006

On January 27, 2006, VA received the Veteran's claim for an 
increased rating for his service-connected PTSD.  The Veteran 
reported increased isolation from his family, emotional 
instability, flashbacks and intrusive thoughts, depression, 
and problems working. 

At a March 2006 VA examination, the Veteran complained of 
increased depression, increased flashbacks, feelings of 
withdrawal, and problems sleeping, including nightmares.  The 
Veteran had intrusive thoughts about Vietnam several times a 
week.  He avoided thoughts, conversations, and activities 
that would cause him to think about Vietnam, and avoided 
crowds.  He had increased irritability.  As to family 
relations, the Veteran had been married ten years, and went 
to dinner once a month with his wife.  He maintained only 
weak communications with his brother and sister.  The Veteran 
no longer worked; at the time of the examination, the Veteran 
was retired from a position he held for 36 years.  The mental 
status examination revealed that the Veteran's memory was 
normal, and he had good insight and judgment.  His affect was 
sad, and he had a high level of anxiety.  He had not 
experienced hallucinations or suicidal or homicidal ideation.  
The Veteran was neatly dressed for the examination.  The 
examiner opined that the Veteran had "a very intense level 
of symptoms with respect to re-experiencing the stressor and 
symptoms of increased arousal", and that he had "moderate 
intensity of symptoms related to avoidance behavior."  The 
examiner determined the Veteran's Global Assessment of 
Functioning (GAF) score to be 40, which indicates "[s]ome 
impairment in reality testing or communication . . .  [or] 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood[.]"  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).

An October 2006 report was submitted on behalf of the Veteran 
by Family and Psychological Services, Inc., which included an 
analysis of the Veteran's condition based on counseling 
sessions with the Veteran.  Dr. A.J. noted that the Veteran 
was appropriately dressed for his interviews and counseling 
sessions and appeared to practice good hygiene.  He continued 
to have flashbacks and other intrusive thoughts.  The Veteran 
could only get a few hours of sleep at a time, and often had 
severe nightmares about his combat experiences.  It was not 
uncommon for the Veteran to have unpredictable, aggressive 
behavior; complaints about his behavior either caused him to 
lose his job or made it difficult to continue in his 
employment.  Family members would "complain about his 
emotional distance and outbursts and often remind him that he 
has only a few friends."  The Veteran had contemplated 
suicide, but did not have a specific plan.  Dr. A.J. opined 
that the Veteran was "unemployable", and determined a GAF 
score of 39.  A GAF score of 39 represents the same 
symptomatology as a score of 40.  See DSM IV 47, supra.

As addressed above, to be entitled to a 70 percent 
evaluation, the Veteran must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood.  Based on the 
evidence, the Board finds that the Veteran is entitled to an 
evaluation of 70 percent, but no higher, for his PTSD over 
the period from January 27, 2006 to November 6, 2006, as his 
symptomatology during this period approximated that required 
for a 70 percent evaluation.  

Though the Veteran was occupationally impaired during this 
period, the Board must take note of the fact that he had 
retired in March 2003, after 36 years with a single employer.  
In 2003, the Veteran told a VA examiner that during his 
employment, loud noises caused him to drop to the ground, 
"shell shocked."  He informed the examiner that he retired 
because his decreased hearing caused him to accidently walk 
out in front of a train.  In 2006, the Veteran told the 
examiner at FPS that the retirement was required because of 
the effects of his PTSD.  According to the FPS report, the 
Veteran had unpredictable, aggressive behavior at work, and 
his FPS examiner determined that the Veteran was 
"unemployable."  VA contacted the Veteran's former 
employer, NJ Transit, to request information relevant to the 
Veteran's retirement, and received a response in April 2007.  
In contrast to the FPS report, NJ Transit indicated that the 
Veteran was retired, but not based on a disability.  The 
Board notes, in weighing the NJ Transit response, that the 
issue before the Board is whether an increased rating is 
warranted for the Veteran's condition between January 2006 
and November 2006; and that the NJ Transit response 
indicating that the Veteran did not retire because of a 
disability in March 2003, obviously does not attempt to 
address the Veteran's condition in 2006.  Nor are the 
Veteran's 2003 statements to the VA examiner about why he 
retired relevant to his employability between January 27, 
2006, and November 6, 2006.  The Board finds the FPS 
determination in October 2006 more persuasive as to the 
Veteran's condition between January 27, 2006, and November 5, 
2006, than evidence about his employability status in 2003.

The March 2006 VA examiner noted that the Veteran practiced 
avoidance behavior, staying away from social activities and 
crowds.  As to family relationships, the Veteran reported to 
the VA examiner in March 2006 that he maintained only weak 
communications with his brother and sister.  In October 2006, 
the Veteran told his examiner that his family members would 
often complain about his behavior.  The Veteran was anxious, 
and had a sad affect in March 2006.  In October 2006, the 
Veteran related that he had contemplated suicide, but that he 
did not have a specific plan.

The evidence has consistently shown that the Veteran thinks 
clearly and has good judgment.  There is no evidence of 
obsessional rituals, problematic speech, or panic.  His 
appearance and personal hygiene have always been in good 
order during his visits to the VAMC, and he has not 
experienced spatial disorientation.  

The Board determines that the Veteran has shown occupational 
and social impairment with deficiencies in most areas, for 
the period of January 27, 2006 to November 5, 2006.  His 
judgment and thinking remained "good", but his family and 
social relationships, his mood, and his ability to maintain 
employment were significantly affected by his PTSD.  Although 
the evidence considered by the Board dates from March 2006 
and October 2006, both examinations reflected similar 
findings.  There is no evidence of a significant change 
between the March 2006 examination, which was scheduled in 
conjunction with the Veteran's January 2006 claim, and the 
October 2006 report from FPS.  Based on these findings, the 
Board determines that a 70 percent evaluation is appropriate 
beginning January 27, 2006.

A 100 percent evaluation is not appropriate for the period 
prior to November 6, 2006.  The Veteran did not demonstrate 
total occupational and social impairment due to PTSD.  The 
Board acknowledges, as stated previously, that the FPS 
examiner determined the Veteran to be "unemployable."  
Also, the January 2008 examination, which is addressed below, 
indicated that the Veteran had been unemployable since 2002.  
Initially, the Board accepts the finding that the Veteran was 
unemployable in 2006.  The Board notes, however, that there 
is no evidence in the record supporting the statement by the 
January 2008 VA examiner that the Veteran had been 
unemployable since 2002.  In fact, the Veteran continued to 
work until he retired in March 2003.  Despite the fact that 
the Veteran was "unemployable" between January 27, 2006, 
and November 6, 2006, a 100 percent evaluation requires 
"[t]otal occupational and social impairment".  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (emphasis added).  A finding of 
unemployability alone is not sufficient to support a 100 
percent evaluation.

The Veteran did not have total social impairment.  He had 
been married 10 years, and still went out to dinner on a 
regular basis with his wife.  Further supporting a finding 
that the Veteran is not entitled to a 100 percent evaluation 
prior to November 6, 2006, is that he did not demonstrate any 
of the symptoms addressed in the criteria for a 100 percent 
evaluation.  Specifically, he did not experience 
hallucinations or delusions, and there is no evidence that 
the Veteran ever exhibited grossly inappropriate behavior.  
Although the Veteran did recount the fact that he had 
contemplated suicide, he never had a specific plan, and 
showed no persistent danger of hurting himself or others.  
There is also no evidence that the Veteran has ever been 
unable to perform the activities of daily living; the March 
2006 VA examiner noted that the Veteran was "neatly 
dressed", and the October 2006 FPS examiner stated that the 
Veteran "appeared to practice good hygiene."  The Veteran 
was not disoriented at either examination, and his memory was 
good.  Based on the evidence available to the Board, an 
evaluation in excess of 70 percent prior to November 6, 2006, 
would not be appropriate.

Since November 6, 2006

At a November 6, 2006 VA examination, the Veteran stated that 
he was isolated and withdrawn from his wife and family, 
because of his preoccupation with memories and thoughts of 
Vietnam; he still occasionally would go out to dinner with 
his wife.  He claimed he no longer had any friends.  The 
examiner determined that the Veteran was hypervigilant, 
depressed, and anxious, and he had experienced a marked 
decrease in socialization since his March 2006 examination.  
He was unable to have a night of unbroken sleep.  The Veteran 
kept himself busy in solitary pursuits such as chores and 
gardening.  His GAF score was 40.  See DSM IV 47, supra.

The Veteran had another VA examination in January 2008.  At 
this examination, the Veteran was neatly dressed and well 
groomed.  He complained of a worsening of his symptoms 
related to withdrawal, insomnia, hypervigilance, and 
flashbacks.  He had nightmares an average of five nights per 
week, and his insomnia had increased.  He had daily 
flashbacks, increased irritability, and intensified 
hypervigilance.  The wars in Iraq and Afghanistan kept him 
upset and anxious most of the time.  The Veteran maintained a 
low level of socialization, and only went to family affairs 
if he was forced, but stated that he still maintained good 
contact with his family.  The Veteran reported that he was in 
his fourth marriage.  The Veteran had a depressed mood and 
felt sadness most days.  During the examination, the Veteran 
had clear speech, normal memory, and was oriented to time, 
person, and place.  His intellectual functions and cognitive 
functions were normal, and he had good insight and judgment.  
He had a "low" mood and a sad affect, but denied suicidal 
or homicidal ideation.  The examiner opined that "[o]verall, 
the patient's clinical status is worse now as compared to his 
prior evaluation in 2006.  This is mainly a consequence of 
his increase in intensity of PTSD symptoms, continued 
depressive symptoms and a strong reaction to casualty reports 
and other bad information from Iraq."  The examiner assessed 
a GAF score of 42.  A GAF score of 42 indicates "[s]erious 
symptoms . . . [or] any serious impairment in social, 
occupational, or school functioning . . . ."  See DSM IV 47.  

Also in January 2008, Dr. A.J. of FPS submitted another 
evaluation of the Veteran's condition.  The examiner noted 
that the Veteran was appropriately dressed for each interview 
and counseling session and appeared to practice good hygiene.  
The Veteran continued to have frequent flashbacks to his 
experience in Vietnam, but his emotional state remained 
essentially unchanged since October 2006.  The Veteran 
continued to experience sleep disruption, and often had 
nightmares about Vietnam.

In September 2008, FPS submitted a third evaluation of the 
Veteran, which was identical to the January 2008 report, 
except in that it corrected the omission of the GAF score.  
The report indicated a GAF score of 37.  A GAF score of 37 
represents the same symptomatology as a GAF score of 40.  See 
DSM IV 47, supra.

The evidence over this period continues to show that a 70 
percent evaluation is appropriate.  The Board has considered 
whether an even higher, 100 percent rating would be 
appropriate for the period from November 6, 2006.  As 
addressed above, however, to be entitled to a 100 percent 
evaluation for PTSD, the Veteran must show total occupational 
and social impairment.  Although the Veteran was reported to 
have had total occupational impairment, he does not have 
"[t]otal . . . social impairment".  

Despite the fact that the January 2008 VA examiner stated 
that the Veteran had gotten "worse", the Veteran's 
symptomatology and his GAF score did not change significantly 
from that shown prior to November 6, 2006.  He continues to 
be unemployable.  He had withdrawn more socially; however, he 
still goes out to dinner with his wife once a month, as he 
told the examiner in November 2006.  In January 2008, the 
Veteran told the VA examiner that he avoided family 
functions, but he still maintained good contact with his 
family.

Reports from FPS did not show any significant change from the 
October 2006 report; in fact, much of the language of the 
reports was identical to the language from the October 2006 
report.

The Veteran does not exhibit the symptoms identified in the 
criteria for the 100 percent schedular rating.  He still does 
not experience hallucinations or delusions, and he has not 
behaved in a grossly inappropriate fashion.  Previously, the 
Veteran stated that he experienced some suicidal ideation, 
but in January 2008, the Veteran specifically denied thoughts 
of suicide or homicide.  The Veteran's examinations each note 
that he was well groomed or that he demonstrated good 
hygiene.  Also, the Veteran still has at least one hobby - 
gardening.  The evidence reflects that the Veteran continues 
to have a good memory, and he was not disoriented at any of 
the examinations.  Further, the Veteran's GAF scores have 
stayed generally consistent since January 2006.  Based on the 
evidence available to the Board, an evaluation in excess of 
70 percent since November 6, 2006, would not be appropriate.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides a potential 100 percent 
evaluation for PTSD, and, as explained above, the Veteran 
does not have the symptoms identified in the criteria for 
that 100 percent rating.  Additionally, the Veteran's 
disability has not required frequent periods of 
hospitalization.  While the disability does cause 
occupational impairment, the Board finds that such impairment 
is not sufficient, in this case, to warrant consideration of 
an extraschedular rating.  The 70 percent evaluation 
specifically addresses occupational impairment.  Also, the 
Veteran is not seeking employment.  This case does not 
present "exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 70 percent 
criteria, the Rating Schedule is not inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.


ORDER

For the period from January 27, 2006, to November 5, 2006, an 
increased rating to 70 percent, and no higher, is granted for 
PTSD, subject to the laws and regulations governing payment 
of monetary benefits.

Entitlement to an evaluation in excess of 70 percent since 
November 6, 2006, for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


